The Court did not err in refusing to give the requested instructions as to the statutory speed limit "at school houses." The twelve-mile speed limit has no application to the case of an adult injured at such place. Even in the absence of statute, it has been recognized that because of the propensity of children to play in the roads and streets, and the likelihood of their so playing or rushing into the street "at school houses," one driving in such neighborhood should be expected to anticipate children in the roads "at school houses."
"A person operating a motor vehicle along the streets of a city or village is bound to recognize the fact that children will be found playing in the street and that they may sometimes attempt to cross the street unmindful of its dangers. . . . . It is a matter of common knowledge, that, especially in cities of considerable size, children use the streets as a playground, not confining themselves to the sidewalk but occupying or at unexpected moments running upon or across the part of the thoroughfare used by vehicles. Of such use of the streets by children, motorists or users of other vehicles must be assumed to have knowledge, and, where their presence can be observed, a degree of care commensurate with the ordinary emergencies presented in these instances must be exercised. One driving a vehicle must not assume that children of immature age will exercise care for their protection and will not expose themselves to danger. . . . . And, independently of statute or municipal regulation affecting the speed of automobiles when passing schoolhouses, it is expected that the driver will proceed at a moderate rate at such places." (Huddy on Automobiles, 6th ed., sec. 418, pp. 500-502.)
See, also, Lampton v. Davis Standard Bread Co., 48 Cal. App. 116,191 P. 710; Tripp v. Taft, 219 Mass. 81, 106 N.E. 578;Heidner v. Germschied, 41 S.D. 430, 171 N.W. 208.
It is plain that the legislature, in the enactment of this statute, was providing for the safety of children, not adults, *Page 542 
because of the likelihood that "at school houses," children, not adults, might reasonably be expected to be found playing in the streets, or might be anticipated to run or come heedlessly into the street. The violation of a traffic law resulting in injury to one not in the class for whose benefit the regulation was made, is not negligence per se.
I concur in the decision as to the other matters determined.